Case 1:15-cv-08725-GBD-RWL Document 244 Filed 09/10/19 Page 1 of1
Case 1:15-cv-08725-GBD-RWL Document 243 Filed 09/10/19 Page 1 of 1

Weil, Gotshal & Manges LLP

 

 

 

 

 

 

767 Fifth Avenue

USDC SDNY J aane yt 212 310 8000 tel

DocuN BY |} +1 212 310 8007 fax

ELECT ier aye ACEY Bre ' ' John A. Neuwirth

September 10, 2019 Dor « 08s i john.newwith@well.corn
i.

i

 

 

 

[DATERGED | “SPT

Honorable George B. Daniels ORDERED;
United States District Judge L Doiwks

 

hQheoe:

L

Daniel Patrick Moynihan
United States Courthouse CdorgeG. Datiiels, U.S.D.J.

500 Pearl Street

New York, New York 10007 Dated:_. SEP 1g ogy

Re: UMB Bank, N.A. as Trustee v. Sanofi, Case No. 1:15-cv-08725-GBD-RWL
Dear Judge Daniels:

We write jointly on behalf of Defendant Sanofi and Plaintiff UMB Bank, N.A., pursuant to Rule IV.B of
Your Honor’s Individual Practices, to request a modification to the page limits with respect to the
parties’ motions for summary judgment, which are due to be filed on Friday, September 13, 2019.

Rule IV.B of Your Honor’s Individual Practices requires prior approval of the Court before a party may
file an opening or opposition memorandum of law that exceeds twenty-five (25) pages or a reply
memorandum of law that exceeds ten (10) pages. The parties respectfully submit that additional pages
are necessary to address the issues to be presented in the parties’ respective motions for summary
judgment. The parties therefore jointly request leave to submit opening and opposition memoranda of
law that are not to exceed forty (40) pages in length, and reply memoranda of law that are not to exceed
fifteen (15) pages in length.

Respectfully submitted,

 

 

WEIL, GOTSHAL & MANGES LLP CAHILL GORDON & REINDEL LLP
s/ John A. Neuwirth s/ Charles A. Gilman

John A. Neuwirth Charles A. Gilman

767 5th Avenue 80 Pine Street

New York, NY 10153 New York, NY 10005

Telephone: 212-310-8297 Telephone: 212-701-3403

john .neuwirth@weil.com cgilman@cahill.com

Attorneys for Defendant Attorneys for Plaintiff

WEILAS7177078\1\7 1937.0101
